DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Drawings
The drawings are also objected to because Figures 1 and 2 include photographic images with heavy shading that render the elements of the assembly difficult to discern. As a non-limiting example, it is not clear to what component reference character 74 is pointing too, or how it differentiates from reference character 64. Both lines appear to be pointing to the same component or detail.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the moveable member" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim, and it is not understood if the applicant is introducing a new component or is referring to an already recited component. 
The dependent claims are rejected for dependent from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of Catania (US 20060197357).
Regarding claim 1, Jianyue teaches (figs. 1-2) a sliding screen door system for a vehicle (as shown in fig. 1), comprising: 
a fixed screen frame (3); 
the fixed screen frame having a front member (the frame portion on the right), a rear member (the frame portion on the left), a top member (fig. 2) and a bottom member (fig. 2), a first cross member (in the middle of the fixed screen frame);
the fixed screen frame (3) connected to an opening of the vehicle (fig. 1);
a first linear slide (top rail in which the sliding frame 2 slides); the first linear slide connected to the fixed screen frame (the slide must be connected to the fixed screen frame because they are both connected to the vehicle);
a second linear slide (the bottom rail in which the sliding frame 2 slides); the second linear slide connected to the fixed screen frame (the slide must be connected to the fixed screen frame because they are both connected to the vehicle); 
a sliding screen frame (2); the sliding screen frame (2) having a front member (the right most edge), a rear member (the left most edge), a top member (the top), and a bottom member (the bottom), a first cross member (22); 
the first linear slide (the top rail) connected to the sliding screen frame (the sliding screen frame slides in this rail); the second linear slide (the bottom rail) connected to the sliding screen frame (the sliding screen frame slides in this rail);
wherein the sliding screen frame slides between an open position and a closed position (see screenshot from page 12 of the attached reference below); wherein when in the open position access is provided into the vehicle through the opening (when sliding frame is open); wherein when in a closed position the opening in the vehicle is closed (when sliding frame is closed). 
    PNG
    media_image1.png
    219
    1387
    media_image1.png
    Greyscale

Jianyue does not teach the fixed screen frame having a second cross member, the sliding screen frame having a second cross member, the first linear slide being connected to the sliding screen frame at a position between the top member of the sliding screen frame and the bottom member of the sliding screen frame, and the second linear slide being connected to the sliding screen frame at a position between the top member of the sliding screen frame and the bottom member of the sliding screen frame. 
The courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art to modify Jianyue so that the fixed screen frame has a second cross member, and the sliding screen frame has a second cross member. This alteration provides the predictable and expected result of strengthening both of the frames with the additional supporting structure.
Catania teaches (figs. 2A-2B) a sliding door system for a vehicle with a first linear slide (64a) connected (as described in paragraph 0024) to a sliding door frame (52) at a position between the top member (top surface of 52) of the sliding door frame and the bottom member (bottom surface of 52) of the sliding door frame, and a second linear slide (64b) connected (as described in paragraph 0024) to a sliding door frame (52) at a position between the top member (top surface of 52) of the sliding door frame and the bottom member (bottom surface of 52) of the sliding door frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue with the teachings of Catania so that the first linear slide is connected to the sliding screen frame at a position between the top member of the sliding screen frame and the bottom member of the sliding screen frame, and the second linear slide is connected to the sliding screen frame at a position between the top member of the sliding screen frame and the bottom member of the sliding screen frame. This alteration is found to be obvious because it is functionally equivalent and does not inhibit the door from sliding. 
Regarding claim 2, modified Jianyue teaches (figs. 1-2) that the first linear slide (top rail) is connected to the first cross member of the fixed screen frame (the components are connected as they are all part of the vehicle); and the second linear slide (bottom rail) is connected to the second cross member of the fixed screen frame (the components are connected as they are all part of the vehicle).
Regarding claim 3, modified Jianyue teaches (figs. 1-2) that the sliding screen frame (2) is suspended (via the rails) relative to the fixed screen frame (3) by connection of the sliding screen frame (2) to the first linear slide (top rail) and the second linear slide (bottom rail).
Regarding claim 4, modified Jianyue teaches (figs. 1-2) that the first linear slide (top rail) and second linear slide (bottom rail) facilitate sliding movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above from the reference).
	Regarding claim 5, modified Jianyue teaches (figs. 1-2) that in the open position (when the sliding frame is slid behind the fixed frame), the sliding screen frame (2) overlaps the fixed screen frame (3).
	Regarding claim 6, modified Jianyue teaches (figs. 1-2) teaches that the top member of the sliding screen frame (2) is not directly attached to the vehicle (see the modification to claim 1 using Catania).
Regarding claim 7, modified Jianyue teaches (figs. 1-2) that the bottom member of the sliding screen frame (2) is not directly attached to the vehicle (see the modification to claim 1 using Catania).
	Regarding claim 8, modified Jianyue teaches (figs. 1-2) that the top member of the sliding screen frame (2) and the bottom member if the sliding screen frame (2) are not directly attached to the vehicle (see the modification to claim 1 using Catania).
Regarding claim 9, modified Jianyue does not explicitly teach that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side.
	Catania teaches (figs. 1a and 1b) a sliding door system for a vehicle with fixed frame (15) and a sliding frame (12) that are curved when viewed from a front side or rear side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jianyue so that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side. This alteration provides the predictable and expected results of the frames matching the contours of the vehicle, providing a better close.
	Regarding claim 10, modified Jianyue teaches (figs. 1-2) a movable member (the screen material itself) connected to the bottom member of the sliding screen frame (as shown in fig. 2), wherein the movable member (the screen material itself) moves inward (the screen material itself will have some play when something pushes up against it) when a door of the vehicle is closed thereby preventing the sliding screen door system from being damaged when the door of the vehicle is closed (functional language).
Regarding claim 12, modified Jianyue teaches (fig. 1-2) that the first linear slide (the top one) includes an internal member (the top surface of the sliding frame), and external member (one wall of the rail) and a center member (a second wall of the rail), wherein the internal member, external member and center member slide with respect to one another (the internal member slides with respect to the external member and center member as required by the claim).
Regarding claim 30, modified Jianyue teaches (fig. 1-2) that in the open position (when the screen is open), the sliding screen frame (2) overlaps the fixed screen frame (3) and is positioned on an exterior side (the exterior side is considered to the be the side on which the sliding screen frame is found in the open position) of the fixed screen frame (3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of Catania (US 20060197357) as applied above, and further in view of Liu (CN203846965).
	Regarding claim 11, Jianyue teaches a door sill (bottom of door frame in fig. 2) of the opening of a vehicle, but does not teach a kick plate connected to the bottom member of the sliding screen frame; wherein the kick plate overlaps a portion of a door sill of the opening of the vehicle.
	Liu teaches (fig. 4) a kick plate (4) connected to a bottom member of a screen frame (seen in fig. 4-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue with the teachings of Liu by adding a kick plate connected to the bottom member of the sliding screen frame; so that the kick plate overlaps a portion of a door sill of the opening of the vehicle. This alteration provides the predicable and expected results of protecting the bottom portion of the sliding screen frame from unwanted damage.
Claims 13-20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of Jang (KR 20110084600). 
Regarding claim 13, Jianyue teaches (figs. 1-2) a sliding screen door system for a vehicle (as shown in fig. 1), comprising: a fixed screen frame (3); the fixed screen frame (3) configured and arranged (intended use) for connecting to an opening (fig. 1) of an enclosure (the vehicle); a first linear slide (top rail in which the sliding frame 2 slides); the first linear slide connected to the fixed screen frame (the slide must be connected to the fixed screen because they are both connected to the vehicle); a sliding screen frame (2); the sliding screen frame (2) connected to the first linear slide (the sliding frame slides in the top rail); wherein the sliding screen frame (2) slides between an open position and a closed position (see screenshot from page 12 of the attached reference above);  wherein when the fixed screen frame (3) is connected to the opening (1) and the sliding screen frame (2) is in the open position (when it is slid behind the fixed frame), access is provided into the enclosure through the opening; wherein when the fixed screen frame (3) is connected to the opening and the sliding screen frame (2) is in the closed position (as shown in fig. 1), access into the enclosure though the opening is prevented, and a bottom member (bottom part) of the sliding screen frame (2), a movable member (the screen material itself) moves inward (the screen material itself will have some play when something pushes up against it) when a door of the vehicle is closed thereby preventing the sliding screen door system from being damaged when the door of the vehicle is closed (functional language). Jianyue does not teach a hinged panel connected to the bottom member of the sliding screen frame.
Jang teaches (figs. 1-2) a screen system (10) with a hinged panel (36) connected to a bottom member (26) of a screen frame (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue with the teachings of Jang so that there is a hinged panel connected to the bottom member of the sliding screen frame. This alteration provides the predictable and expected result of preventing interference with any components of the sliding door that could press against the screen and cause damage (as taught in paragraph 0015 of the modifying reference, see the attached translation).
Regarding claim 14, Jianyue teaches (figs. 1-2) that the sliding screen frame (2) is suspended (via the rails) relative to the fixed screen frame (3) by connection of the sliding screen frame (2) to the first linear slide (top rail).
Regarding claim 15, Jianyue teaches (figs. 1-2) that the first linear slide (top rail) facilitates sliding movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above from the reference).
Regarding claim 16, Jianyue teaches (figs. 1-2) that in the open position (when the sliding frame is slid behind the fixed frame), the sliding screen frame (2) overlaps the fixed screen frame (3).
	Regarding claim 17, Jianyue teaches (figs. 1-2) a second linear slide (the bottom rail), the second linear slide connected to the fixed screen frame (2, fig. 1), the second linear slide connected to the sliding screen frame (2, fig. 2), wherein the first and second linear slides (top and bottom rails) facilitated sliding movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above).
Regarding claim 18, Jianyue teaches (figs. 1-2) teaches that the sliding screen frame (2) includes a top member (a section of the actual screen that is several inches below the upper track) that is not directly attached to the vehicle (this portion is only indirectly attached).
Regarding claim 19, Jianyue teaches (figs. 1-2) that the sliding screen frame (2) includes a bottom member (a section of the actual screen that is several inches above the lower track) that is not directly attached to the vehicle (this portion is only indirectly attached).
Regarding claim 20, Jianyue teaches (figs. 1-2) teaches that the sliding screen frame (2) includes a top member (a section of the actual screen that is several inches below the upper track), and a bottom member (a section of the actual screen that is several inches above the lower track) that are not directly attached to the vehicle (this portion is only indirectly attached).
Regarding claim 23, Jianyue teaches (figs. 1-2) that the first linear slide (the top rail) is connected to the fixed screen frame (3) between a top member (the top section of the frame) and a bottom member (the bottom section of the frame) of the fixed screen frame (the middle bar on the fixed screen frame in figure 2 is between the top and bottom members of the fixed screen frame, and is indirectly connected to the first linear slide).
Regarding claim 24, Jianyue teaches (figs. 1-2) that the first linear slide (the top rail) is connected to the sliding screen frame (2) between a top member (the top section of the frame) and a bottom member (the bottom section of the frame) of the fixed screen frame (the middle bar 22 on the sliding screen frame in figure 2 is between the top and bottom members of the fixed screen frame, and is indirectly connected to the first linear slide).
Regarding claim 25, Jianyue teaches (figs. 1-2) a sliding screen door system (as shown in fig. 1), comprising: a fixed screen frame (3); the fixed screen frame (3) configured and arranged (intended use) for connecting to an opening (fig. 1) of an enclosure (the vehicle); a sliding screen frame (2), wherein the sliding screen frame (2) slides between an open position and a closed position (see screen shot from page 12 of the attached reference above), wherein the fixed screen frame (3) is connected to the opening (1) and the sliding screen frame (2) is in the open position (when it is slid behind the fixed frame), access is provided into the enclosure through the opening; wherein when the fixed screen frame (3) is connected to the opening and the sliding screen frame (2) is in the closed position (as shown in fig. 1), access into the enclosure thought the opening is prevented, a movable member (the screen material itself) connected to a bottom member of the sliding screen frame (as shown in fig. 2). Jianyue does not teach that the moveable member includes a hinged panel configured and arranged to move inward when a door of the enclosure is closed thereby preventing the sliding screen door system from being damaged when the door of the enclosure is closed.
Jang teaches (figs. 1-2) a screen system (10) with a moveable member that includes a hinged panel (36) connected to a bottom member (26) of a screen frame (20), configured to more inward (fig. 2) when a door (the window) of the enclosure is closed thereby preventing the screen door system from being damaged when the door of the enclosure is closed (functional language, paragraph 0015 of the modifying reference). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue with the teachings of Jang so that there the moveable member includes a hinged panel configured and arranged to move inward when a door of the enclosure is closed thereby preventing the sliding screen door system from being damaged when the door of the enclosure is closed. This alteration provides the predictable and expected result of preventing interference with any components of the sliding door that could press against the screen and cause damage (as taught in paragraph 0015 of the modifying reference, see the attached translation).
Regarding claim 26, Jianyue teaches (figs. 1-2) that the sliding screen frame (2) is suspended (via the rails) relative to the fixed screen frame (3) by connection of the sliding screen frame (2) to a first linear slide (top rail) that is connected to the fixed screen frame (3).
Regarding claim 27, Jianyue teaches (figs. 1-2) a first linear slide (the top rail) and a second linear slide (the bottom rail) connected to the fixed screen frame (3, fig. 1) and the sliding screen frame (2), wherein the first and second linear slides facilitate movement of the sliding screen frame (2) relative to the fixed screen frame (3, see screenshot above).
Regarding claim 28, Jianyue teaches (figs. 1-2) that in the open position (when the sliding screen is slid to allow someone entry), the sliding screen frame (2) overlaps the fixed screen frame (3).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of Jang (KR 20110084600) as applied above, and further in view of Catania (US 20060197357).
Regarding claim 21, modified Jianyue does not explicitly teach that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side.
	Catania teaches (figs. 1a and 1b) a sliding door system for a vehicle with fixed frame (15) and a sliding frame (12) that are curved when viewed from a front side or rear side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jianyue so that the fixed screen frame and the sliding screen frame are curved when viewed from a front side or rear side. This alteration provides the predictable and expected results of the frames matching the contours of the vehicle, providing a better close.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of in view of Jang (KR 20110084600) as applied above, and further in view of KR20110008251.
Regarding claim 29, modified Jianyue does not teach a latch connected to the sliding screen frame and a detent connected to the fixed screen frame, wherein the latch is configured and arranged to engage the detent when the sliding screen frame is in the closed position.	
	KR20110008251 teaches (figs. 3 and 5) a latch (232) connected to a sliding screen frame (130) and a detent (112) connected to a fixed frame (110a), wherein the latch (232) is configured and arranged (intended use) to engage the detent when the sliding screen frame is in the closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jianyue with the teachings of KR20110008251 by having a latch connected to the sliding screen frame and a detent connected to the fixed screen frame, wherein the latch is configured and arranged to engage the detent when the sliding screen frame is in the closed position. This alteration provides the predictable and expected results of the ability of locking the sliding screen frame in place, thus allowing more security to the user.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jianyue (CN 109305019A) in view of Catania (US 20060197357) as applied above, and further in view of in view of Jang (KR 20110084600).
Regarding claim 31, modified Jianyue teaches (figs. 1-2) a movable member (the screen material itself) connected to a bottom member of the sliding screen frame (as shown in fig. 2). Jianyue does not teach that the moveable member includes a hinged panel configured and arranged to move inward when a door of the enclosure is closed thereby preventing the sliding screen door system from being damaged when the door of the enclosure is closed.
Jang teaches (figs. 1-2) a screen system (10) with a moveable member that includes a hinged panel (36) connected to a bottom member (26) of a screen frame (20), configured to more inward (fig. 2) when a door (the window) of the enclosure is closed thereby preventing the screen door system from being damaged when the door of the enclosure is closed (functional language, paragraph 0015 of the modifying reference). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jianyue with the teachings of Jang so that there the moveable member includes a hinged panel configured and arranged to move inward when a door of the enclosure is closed thereby preventing the sliding screen door system from being damaged when the door of the enclosure is closed. This alteration provides the predictable and expected result of preventing interference with any components of the sliding door that could press against the screen and cause damage (as taught in paragraph 0015 of the modifying reference, see the attached translation).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “As one example, the cited references to not appear to teach a vehicle door arrangement having a sliding screen door attached to a fixed screen door by a pair of linear slides positioned between a top member and a bottom member of the sliding screen frame. As explained in Applicants Specification, this arrangement avoids the need to have a linear slide positioned on a floor of the vehicle, which can be a trip hazard (see, e.g., page 37 lines 1-15). In contrast, the cited Jianyue reference indicates that the cited "screen door frame 21 is embedded between the upper and lower slide rails" that are cited as corresponding to the linear slides (see, e.g., paragraph 26 of Translation provided by Examiner).”
	The examiner notes that the modification to claim 1 above using the teachings of Catania teaches this limitation as claimed. This alteration is found to be obvious because it is functionally equivalent and does not inhibit the door from sliding.
	The applicant argues that “As another example, the cited references to not appear to teach a vehicle door arrangement having a hinged panel configured to move rearward to accommodate a closing mechanism of a vehicle door when it closes thereby allowing the sliding screen frame to be closed when the rear door is closed without causing damage to the sliding screen door.”
The examiner notes that Jang is used as a modifying reference to teach a hinged panel (36) connected to a bottom member (26) of a screen frame (20), that is configured to move to accommodate a closing mechanism, without damaging the screen. The modification is taught in paragraph 0015 of the modifying reference that has been attached by the examiner.
	The applicant argues that “Applicant further traverses the §103 rejections of claims 1-12 because a valid rationale has not been presented for the proposed modification. For example, the Office Action asserts that a skilled artisan would be motivated to modify the fixed screen and sliding screen of Jainyue to include multiple cross members in order to strengthen the frames of the fixed screen and sliding screen (see e.g., pages 11 and 12 of Office Action). However, the Office Action has provide not rationale to relocate sliding rails of Jainyue to be connected to the cross members as asserted in the Office Action. Because no rationale has been presented for such modification, a prima facie rejection has not been presented.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is to strengthen both of the frames with the additional supporting structure. The examiner further notes that the claims do not require the sliding rails to be directly connected to the cross members, but asserts that it would have been obvious to one of ordinary skill in the art to connect the rails to the cross-members, as this would provide needed structural support to the assembly.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634